[exhibit101registrationri001.jpg]
FORM OF REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (the
“Agreement”) is dated as of March 5, 2019 and is made by and among FedNat
Holding Company, a Florida corporation (the “Company”), and the purchaser or
purchasers identified on the signature page hereto (individually or
collectively, the “Purchaser”). This Agreement is made pursuant to the Note
Purchase Agreement dated February 25, 2019 (the “Purchase Agreement) by and
between the Company and the Purchaser, which provides for the sale by the
Company to the Purchaser of an aggregate principal amount of the Company’s 7.5%
Senior Unsecured Notes due 2029, to be issued on March 5, 2019 (the “Notes”) as
specified in Schedule I to the Purchase Agreement. In order to induce the
Purchaser to enter into the Purchase Agreement and in satisfaction of a
condition to the Purchaser’s obligations thereunder, the Company has agreed to
provide to the Purchaser and its respective direct and indirect transferees and
assigns the registration rights set forth in this Agreement. The execution and
delivery of this Agreement, and of other Registration Rights Agreements in form
identical to this Agreement (the “Other Registration Rights Agreements”) with
purchasers other than the Purchaser (the “Other Purchasers”), are conditions to
the closing under the Purchase Agreement. The rights of each Purchaser hereunder
shall be pari passu with each Other Purchaser under the Other Registration
Rights Agreements. In consideration of the foregoing, the parties hereto agree
as follows: 1. Definitions. As used in this Agreement, the following capitalized
defined terms shall have the following meanings: “1933 Act” shall mean the
Securities Act of 1933, as amended from time to time, and the rules and
regulations of the SEC promulgated thereunder. “1934 Act” shall mean the
Securities Exchange Act of 1934, as amended from time to time, and the rules and
regulations of the SEC promulgated thereunder. “Acquisition Agreement” shall
mean the Equity Purchase Agreement, dated February 25, 2019 among Maison
Insurance Company, Maison Managers, Inc., ClaimCor, LLC, 1347 Property Insurance
Holdings, Inc. and the Company. “Agreement” shall have the meaning set forth in
the preamble to this Agreement. “Applicable Procedures” shall mean, with respect
to any transfer or exchange of or for beneficial interests in any Note
represented by a global certificate, the rules and procedures of the Depositary
that apply to such transfer or exchange. “Company” shall have the meaning set
forth in the preamble to this Agreement and also includes the Company’s
successors. “Depositary” shall mean The Depository Trust Company, or any other
depositary appointed by the Company, including any agent thereof; provided,
however, that any such depositary must at all times have an address in the
Borough of Manhattan, The City of New York. “Exchange Offer” shall mean the
exchange offer by the Company of Exchange Securities for Registrable Securities
pursuant to Section 2(a) hereof. “Exchange Offer Registration” shall mean a
registration under the 1933 Act effected pursuant to Section 2(a) hereof.



--------------------------------------------------------------------------------



 
[exhibit101registrationri002.jpg]
“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) covering the Registrable Securities, and all amendments and supplements to
such registration statement, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed to be
incorporated by reference therein. “Exchange Securities” shall mean the 7.5%
Senior Unsecured Notes due 2029 issued by the Company under the Indenture
containing terms identical to the Notes (except that (i) interest thereon shall
accrue from the last date to which interest has been paid or duly provided for
on the Notes or, if no such interest has been paid or duly provided for, from
the Interest Accrual Date, (ii) the transfer restrictions and legends relating
to restrictions on ownership and transfer thereof as a result of the issuance of
the Notes without registration under the 1933 Act shall be eliminated, (iii) the
denominations thereof shall be $1,000 and integral multiples of $1,000 and (iv)
all of the Exchange Securities will be represented by one or more global
Exchange Securities in book-entry form unless exchanged for Exchange Securities
in definitive certificated form under the circumstances provided in the
Indenture to be offered to Holders of Registrable Securities in exchange for
Registrable Securities pursuant to the Exchange Offer). “FINRA” shall mean the
Financial Industry Regulatory Authority, Inc. “Holder” shall mean (i) the
Purchaser, for so long as it owns any Registrable Securities, and each of its
successors, assigns and direct and indirect transferees who become registered
owners of Registrable Securities under the Indenture and (ii) each Participating
Broker-Dealer that holds Exchange Securities for so long as such Participating
Broker-Dealer is required to deliver a prospectus meeting the requirements of
the 1933 Act in connection with any resale of such Exchange Securities.
“Indenture” shall mean the indenture, dated as of March 5, 2019, by and between
the Company and the Bank of New York Mellon, as trustee, as the same may be
amended or supplemented from time to time in accordance with the terms thereof.
“Interest Accrual Date” means March 5, 2019. “Majority Holders” shall mean the
Holders of a majority of the aggregate principal amount of Registrable
Securities outstanding, excluding Exchange Securities referred to in clause (ii)
of the definition of “Holders” above; provided that whenever the consent or
approval of Holders of a specified percentage of Registrable Securities or
Exchange Securities is required hereunder, Registrable Securities and Exchange
Securities held by the Company or any of its affiliates (as such term is defined
in Rule 405 under the 1933 Act) shall be disregarded in determining whether such
consent or approval was given by the Holders of such required percentage.
“Notes” shall have the meaning set forth in the preamble to this Agreement.
“Notifying Broker-Dealer” shall have the meaning set forth in Section 3(f).
“Participating Broker-Dealer” shall have the meaning set forth in Section 3(f).
“Person” shall mean an individual, partnership, joint venture, limited liability
company, corporation, trust or unincorporated organization, or a government or
agency or political subdivision thereof. 2



--------------------------------------------------------------------------------



 
[exhibit101registrationri003.jpg]
“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to a prospectus, including post-effective amendments,
and in each case including all material incorporated or deemed to be
incorporated by reference therein. “Purchase Agreement” shall have the meaning
set forth in the preamble to this Agreement. “Purchaser” shall have the meaning
set forth in the preamble of this Agreement. “Registrable Securities” shall mean
the Notes; provided, however, that any Notes shall cease to be Registrable
Securities when (i) a Registration Statement with respect to such Notes shall
have been declared effective under the 1933 Act and such Notes shall have been
disposed of pursuant to such Registration Statement, (ii) such Notes shall have
ceased to be outstanding, or (iii) such Notes have been exchanged for Exchange
Securities which have been registered pursuant to the Exchange Offer
Registration Statement upon consummation of the Exchange Offer unless, in the
case of any Exchange Securities referred to in this clause (iii), such Exchange
Securities are held by Participating Broker-Dealers or otherwise are freely
tradable without any limitations or restrictions under the 1933 Act (in which
case such Exchange Securities will be deemed to be Registrable Securities until
such time as such Exchange Securities are sold to a purchaser in whose hands
such Exchange Securities are freely tradeable without any limitations or
restrictions under the 1933 Act). “Registration Expenses” shall mean any and all
expenses incident to performance of or compliance by the Company with this
Agreement, including without limitation: (i) all SEC, stock exchange or FINRA
registration and filing fees, (ii) all fees and expenses incurred in connection
with compliance with state or other securities or blue sky laws and compliance
with the rules of FINRA (including reasonable fees and disbursements of counsel
for any underwriters or Holders in connection with qualification of any of the
Exchange Securities or Registrable Securities under state or other securities or
blue sky laws and any filing with and review by FINRA), (iii) all expenses of
any Persons in preparing, printing and distributing any Registration Statement,
any Prospectus, any amendments or supplements thereto, any underwriting
agreements, securities sales agreements, certificates representing the Notes or
Exchange Securities and other documents relating to the performance of and
compliance with this Agreement, (iv) all rating agency fees, (v) all fees and
expenses incurred in connection with the listing, if any, of any of the Notes or
Exchange Securities on any securities exchange or exchanges or on any quotation
system, (vi) all fees and disbursements relating to the qualification of the
Indenture under applicable securities laws, (vii) the fees and disbursements of
counsel for the Company and the fees and expenses of independent public
accountants for the Company or for any other Person, business or assets whose
financial statements are included in any Registration Statement or Prospectus,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance, (viii) the fees and expenses
of a “qualified independent underwriter” as defined by FINRA Rule 5121 (if
required by FINRA rules) and the fees and disbursements of its counsel, (ix) the
fees and expenses of the Trustee, any registrar, any depositary, any paying
agent, any escrow agent or any custodian, in each case including fees and
disbursements of their respective counsel, and (x) in the case of an
underwritten offering, any fees and disbursements of the underwriters
customarily paid by issuers or sellers of securities and the fees and expenses
of any special experts retained by the Company in connection with any
Registration Statement but excluding (except as otherwise provided herein) fees
of counsel to the underwriters or the Holders and underwriting discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
Registrable Securities by a Holder. 3



--------------------------------------------------------------------------------



 
[exhibit101registrationri004.jpg]
“Registration Statement” shall mean any registration statement of the Company
relating to any offering of the Exchange Securities or Registrable Securities
pursuant to the provisions of this Agreement (including, without limitation, any
Exchange Offer Registration Statement and any Shelf Registration Statement), and
all amendments and supplements to any such Registration Statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed to be
incorporated by reference therein. “SEC” shall mean the United States Securities
and Exchange Commission or any successor thereto. “Shelf Registration” shall
mean a registration effected pursuant to Section 2(b) hereof. “Shelf
Registration Statement” shall mean a “shelf” registration statement of the
Company pursuant to the provisions of Section 2(b) of this Agreement which
covers all of the Registrable Securities, as the case may be, on an appropriate
form under Rule 415 under the 1933 Act, or any similar rule that may be adopted
by the SEC, and all amendments and supplements to such Shelf Registration
Statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
or deemed to be incorporated by reference therein. “Specified Date” shall mean:
(i) if the transactions contemplated by the Acquisition Agreement are
consummated (“Acquisition Closing”) on or prior to December 31, 2019, the date
of such Acquisition Closing; and (ii) if the Acquisition Closing does not occur
on or prior to December 31, 2019, or if the Acquisition Agreement is terminated
prior to December 31, 2019, or if the Company publicly announces that the
transactions contemplated by the Acquisition Agreement will not be consummated,
the Special Mandatory Redemption Date (as defined in the Indenture), which is
the date the Company completes its redemption of up to $49,500,000 in aggregate
principal amount of the Notes pursuant to Section 5.8 of the Indenture. “TIA”
shall mean the Trust Indenture Act of 1939, as amended from time to time, and
the rules and regulations of the SEC promulgated thereunder. “Trustee” shall
mean the trustee with respect to the Notes and the Exchange Securities under the
Indenture. “Underwriters” shall have the meaning set forth in Section 5(a). For
purposes of this Agreement, (i) all references in this Agreement to any
Registration Statement, preliminary prospectus or Prospectus or any amendment or
supplement to any of the foregoing shall be deemed to include the copy filed
with the SEC pursuant to its Electronic Data Gathering, Analysis and Retrieval
system; (ii) all references in this Agreement to financial statements and
schedules and other information which is “contained,” “included” or “stated” in
any Registration Statement, preliminary prospectus or Prospectus (or other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is incorporated
or deemed to be incorporated by reference in such Registration Statement,
preliminary prospectus or Prospectus, as the case may be; (iii) all references
in this Agreement to amendments or supplements to any Registration Statement,
preliminary prospectus or Prospectus shall be deemed to mean and include the
filing of any document under the 1934 Act which is incorporated or deemed to be
incorporated by reference in such Registration Statement, preliminary 4



--------------------------------------------------------------------------------



 
[exhibit101registrationri005.jpg]
prospectus or Prospectus, as the case may be; (iv) all references in this
Agreement to Rule 144, Rule 144A, Rule 405 or Rule 415 under the 1933 Act, and
all references to any sections or subsections thereof or terms defined therein,
shall in each case include any successor provisions thereto; and (v) all
references in this Agreement to days (but not to business days) shall mean
calendar days. 2. Registration Under the 1933 Act. (a) Exchange Offer
Registration. The Company shall (A) file with the SEC on or prior to the 45th
day after the Specified Date an Exchange Offer Registration Statement covering
the offer by the Company to the Holders to exchange all of the Registrable
Securities for a like aggregate principal amount of Exchange Securities, (B) use
its reasonable best efforts to cause such Exchange Offer Registration Statement
to be declared effective by the SEC no later than the 30th day after it is filed
with the SEC, (C) use its reasonable best efforts to cause such Registration
Statement to remain effective until the closing of the Exchange Offer and (D)
use its reasonable best efforts to consummate the Exchange Offer no later than
45 days after the effective date of the Exchange Offer Registration Statement.
Upon the effectiveness of the Exchange Offer Registration Statement, the Company
shall promptly commence the Exchange Offer, it being the objective of such
Exchange Offer to enable each Holder eligible and electing to exchange
Registrable Securities for Exchange Securities (assuming that such Holder is not
an affiliate of the Company within the meaning of Rule 405 under the 1933 Act,
acquires the Exchange Securities in the ordinary course of such Holder’s
business and has no arrangements or understandings with any Person to
participate in the Exchange Offer for the purpose of distributing such Exchange
Securities) to trade such Exchange Securities from and after their receipt
without any limitations or restrictions under the 1933 Act or under the
securities or blue sky laws of the states of the United States. In connection
with the Exchange Offer, the Company shall: (i) promptly mail to each Holder a
copy of the Prospectus forming part of the Exchange Offer Registration
Statement, together with an appropriate letter of transmittal and related
documents; (ii) keep the Exchange Offer open for not less than 20 business days
and not more than 40 business days (or longer if required by applicable law)
after the date notice thereof is mailed to the Holders (or, to the extent
permitted or required by Applicable Procedures, sent electronically) and, during
the Exchange Offer, offer to all Holders who are legally eligible to participate
in the Exchange Offer the opportunity to exchange their Registrable Securities
for Exchange Securities; (iii) use the services of a depositary with an address
in the United States, which may be the Trustee or an affiliate of the Trustee,
for the Exchange Offer; (iv) permit Holders to withdraw tendered Registrable
Securities at any time prior to the close of business, Sunrise, Florida time, on
the last business day on which the Exchange Offer shall remain open, by sending
to the institution specified in the Prospectus or the related letter of
transmittal or related documents a telegram, telex, facsimile transmission,
letter or other method permitted or required by Applicable Procedures setting
forth the name of such Holder, the principal amount of Registrable Securities
delivered for exchange, and a statement that such Holder is withdrawing its
election to have such Notes exchanged; 5



--------------------------------------------------------------------------------



 
[exhibit101registrationri006.jpg]
(v) notify each Holder that any Registrable Security not tendered will remain
outstanding and continue to accrue interest, but will not retain any rights
under this Agreement (except in the case of Participating Broker-Dealers as
provided herein); and (vi) otherwise comply in all material respects with all
applicable laws relating to the Exchange Offer. The Exchange Securities shall be
issued under the Indenture, which shall be qualified under the TIA. The
Indenture shall provide that the Exchange Securities and the Notes shall vote
and consent together on all matters as a single class and shall constitute a
single series of debt securities issued under the Indenture. As soon as
practicable after the close of the Exchange Offer, the Company shall: (i) accept
for exchange all Registrable Securities duly tendered and not validly withdrawn
pursuant to the Exchange Offer in accordance with the terms of the Exchange
Offer Registration Statement and the letter of transmittal which is an exhibit
thereto; (ii) deliver, or cause to be delivered, to the Trustee for cancellation
all Registrable Securities so accepted for exchange by the Company; and (iii)
cause the Trustee promptly to authenticate and deliver Exchange Securities to
each Holder of Registrable Securities so accepted for exchange equal in
principal amount to the principal amount of the Registrable Securities of such
Holder so accepted for exchange. Interest on each Exchange Security will accrue
from the last date on which interest was paid or duly provided for on the Notes
surrendered in exchange therefor or, if no interest has been paid or duly
provided for on such Notes, from the Interest Accrual Date. The Exchange Offer
shall not be subject to any conditions, other than (i) that the Exchange Offer,
or the making of any exchange by a Holder, does not violate any applicable law
or any applicable interpretation of the staff of the SEC, (ii) that no action or
proceeding shall have been instituted or threatened in any court or by or before
any governmental agency with respect to the Exchange Offer which, in the
Company’s judgment, would reasonably be expected to impair the ability of the
Company to proceed with the Exchange Offer, and (iii) that the Holders tender
the Registrable Securities to the Company in accordance with the Exchange Offer.
Each Holder of Registrable Securities (other than Participating Broker-Dealers)
who wishes to exchange such Registrable Securities for Exchange Securities in
the Exchange Offer will be required to represent that (i) it is not an affiliate
(as defined in Rule 405 under the 1933 Act) of the Company, (ii) any Exchange
Securities to be received by it will be acquired in the ordinary course of
business and (iii) it has no arrangement with any Person to participate in the
distribution (within the meaning of the 1933 Act) of the Exchange Securities,
and shall be required to make such other representations as may be reasonably
necessary under applicable SEC rules, regulations or interpretations to render
the use of Form S-4 or another appropriate form under the 1933 Act available.
Each Holder hereby acknowledges and agrees that any broker-dealer and any such
Holder using the Exchange Offer Registration to participate in a distribution of
the Exchange Securities (x) could not under SEC policy as in effect on the date
of this Agreement rely on the position of the SEC in Morgan Stanley and Co.,
Inc. (pub. avail. June 5, 1991) and Exxon Capital Holdings Corporation (pub.
avail. May 13, 1988), as interpreted in the SEC’s letter to Shearman & Sterling
dated July 2, 1993 and similar no-action letters and (y) must comply with the
registration and prospectus delivery requirements of the 1933 Act in connection
with any secondary resale transaction 6



--------------------------------------------------------------------------------



 
[exhibit101registrationri007.jpg]
and must be covered by an effective registration statement containing the
selling security holder information required by Items 507 and 508, of Regulation
S-K, as applicable, under the 1933 Act if the resales are of Exchange Securities
obtained by such Holder in exchange for Notes acquired by such Holder directly
from the Company or one of its affiliates. Accordingly, each Holder
participating in the Exchange Offer Registration shall be required to represent
to the Company that, at the time of the consummation of the Exchange Offer
Registration: (i) any Exchange Securities received by such Holder will be
acquired in the ordinary course of business; (ii) such Holder will have no
arrangement or understanding with any Person to participate in the distribution
of the Notes or the Exchange Securities within the meaning of the 1933 Act;
(iii) such Holder is not an affiliate of the Company; and (iv) such Holder is
not acting on behalf of any Person who could not truthfully make the statements
set forth in clauses (i), (ii) and (iii) immediately above. (b) Shelf
Registration. (i) If, because of any change in law or applicable interpretations
thereof by the staff of the SEC, the Company is not permitted to effect the
Exchange Offer as contemplated by Section 2(a) hereof, or (ii) if for any other
reason (A) the Exchange Offer Registration Statement is not declared effective
within 30 days following the date it is filed with the SEC or (B) the Exchange
Offer is not consummated within 45 days after effectiveness of the Exchange
Offer Registration Statement (provided that if the Exchange Offer Registration
Statement shall be declared effective after such 30- day period or if the
Exchange Offer shall be consummated after such 45-day period, then the Company’s
obligations under this clause (ii) arising from the failure of the Exchange
Offer Registration Statement to be declared effective within such 30-day period
or the failure of the Exchange Offer to be consummated within such 45-day
period, respectively, shall terminate), or (iii) if any Holder is not eligible
to participate in the Exchange Offer or elects to participate in the Exchange
Offer but does not receive Exchange Securities which are freely tradeable
without any limitations or restrictions under the 1933 Act, the Company shall,
at its cost: (A) as promptly as practicable, but no later than (a) the 150th day
after the Specified Date or (b) the 60th day after any such filing obligation
arises, whichever is later, file with the SEC a Shelf Registration Statement
relating to the offer and sale of the Registrable Securities by the Holders from
time to time in accordance with the methods of distribution elected by the
Majority Holders of such Registrable Securities and set forth in such Shelf
Registration Statement; (B) use its reasonable best efforts to cause such Shelf
Registration Statement to be declared effective by the SEC as promptly as
practicable, but in no event later than (a) the 195th day after the Specified
Date or (b) the 105th day after an obligation to file with the SEC a Shelf
Registration Statement arises, whichever is later. In the event that the Company
is required to file a Shelf Registration Statement pursuant to clause (iii)
above, the Company shall file and use its reasonable best efforts to have
declared effective by the 7



--------------------------------------------------------------------------------



 
[exhibit101registrationri008.jpg]
SEC both an Exchange Offer Registration Statement pursuant to Section 2(a) with
respect to all Registrable Securities and a Shelf Registration Statement (which
may be a combined Registration Statement with the Exchange Offer Registration
Statement) with respect to offers and sales of Registrable Securities held by
such Holder described in clause (iii) above; (C) use its reasonable best efforts
to keep the Shelf Registration Statement continuously effective, supplemented
and amended as required, in order to permit the Prospectus forming part thereof
to be usable by Holders for a period of two years after the latest date on which
any Notes are originally issued by the Company (subject to extension pursuant to
the last paragraph of Section 3) or, if earlier, when all of the Registrable
Securities covered by such Shelf Registration Statement (i) have been sold
pursuant to the Shelf Registration Statement in accordance with the intended
method of distribution thereunder, or (ii) cease to be Registrable Securities;
and (D) notwithstanding any other provisions hereof, use its best efforts to
ensure that (i) any Shelf Registration Statement and any amendment thereto and
any Prospectus forming a part thereof and any supplements thereto comply in all
material respects with the 1933 Act, (ii) any Shelf Registration Statement and
any amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
(iii) any Prospectus forming part of any Shelf Registration Statement and any
amendment or supplement to such Prospectus does not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, clauses (ii) and (iii) shall not apply
to any statement in or omission from a Shelf Registration Statement or a
Prospectus made in reliance upon and conformity with information relating to any
Holder, Participating Broker-Dealer or underwriter of Registrable Securities
furnished to the Company in writing by such Holder, Participating Broker-Dealer
or underwriter, respectively, expressly for use in such Shelf Registration
Statement or Prospectus. The Company further agrees, if necessary, to supplement
or amend the Shelf Registration Statement if reasonably requested by the
Majority Holders with respect to information relating to the Holders and
otherwise as required by Section 3(b) below, to use its reasonable best efforts
to cause any such amendment to become effective and such Shelf Registration
Statement to become usable as soon as practicable thereafter and to furnish to
the Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC. (c) Expenses. The Company
shall pay all Registration Expenses in connection with the registration pursuant
to Section 2(a) and 2(b) and, in the case of any Shelf Registration Statement,
will reimburse the Holders for the reasonable fees and disbursements of one
counsel (in addition to any local counsel) designated in writing by the Majority
Holders to act as counsel for the Holders of the Registrable Securities in
connection therewith. Each Holder shall pay all fees and disbursements of its
counsel other than as set forth in the preceding sentence or in the definition
of Registration Expenses and all underwriting discounts and commissions and
transfer taxes, if any, relating to the sale or disposition of such Holder’s
Registrable Securities pursuant to a Shelf Registration Statement. (d) Effective
Registration Statement. (i) The Company shall be deemed not to have used its
reasonable best efforts to cause the Exchange Offer Registration Statement or
any Shelf Registration Statement, as the case 8



--------------------------------------------------------------------------------



 
[exhibit101registrationri009.jpg]
may be, to become, or to remain, effective during the requisite periods set
forth herein if the Company voluntarily takes any action that could reasonably
be expected to result in any such Registration Statement not being declared
effective or remaining effective or in the Holders of Registrable Securities
(including, under the circumstances contemplated by Section 3(f) hereof,
Exchange Securities) covered thereby not being able to exchange or offer and
sell such Registrable Securities during that period unless (A) such action is
required by applicable law or (B) such action is taken by the Company in good
faith and for valid business reasons (but not including avoidance of the
Company’s obligations hereunder), including the acquisition or divestiture of
assets or a material corporate transaction or event so long as the Company
promptly complies with the notification requirements of Section 3(k) hereof, if
applicable. (ii) An Exchange Offer Registration Statement pursuant to Section
2(a) hereof or a Shelf Registration Statement pursuant to Section 2(b) hereof
shall not be deemed to have become effective unless it has been declared
effective by the SEC; provided, however, that if, after such Registration
Statement has been declared effective, the offering of Registrable Securities
pursuant to a Registration Statement is interfered with by any stop order,
injunction or other order or requirement of the SEC or any other governmental
agency or court, such Registration Statement shall be deemed not to have been
effective during the period of such interference until the offering of
Registrable Securities pursuant to such Registration Statement may legally
resume. (iii) During any 365-day period, the Company may, by notice as described
in Section 3(e), suspend the availability of a Shelf Registration Statement
(and, if the Exchange Offer Registration Statement is being used in connection
with the resale of Exchange Securities by Participating Broker-Dealers as
contemplated by Section 3(f), the Exchange Offer Registration Statement) and the
use of the related Prospectus for up to two periods of up to 45 consecutive days
each (except for the consecutive 45-day period immediately prior to final
maturity of the Notes), but no more than an aggregate of 90 days during any
365-day period, upon the happening of any event or the discovery of any fact
referred to in Section 3(e)(vi), but subject to compliance by the Company with
its obligations under the last paragraph of Section 3. (e) Specific Enforcement.
Without limiting the remedies available to the Holders or any Participating
Broker-Dealer, the Company acknowledges that any failure by the Company to
comply with its obligations under Sections 2(a) and 2(b) hereof may result in
material irreparable injury to the Holders or the Participating Broker-Dealers
for which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of any such
failure, any Holder and any Participating Broker-Dealer may obtain such relief
as may be required to specifically enforce the Company’s obligations under
Sections 2(a) and 2(b). 3. Registration Procedures. In connection with the
obligations of the Company with respect to the Registration Statements pursuant
to Sections 2(a) and 2(b) hereof, the Company shall: (a) prepare and file with
the SEC a Registration Statement or, if required, Registration Statements,
within the time periods specified in Section 2, on the appropriate form under
the 1933 Act, which form (i) shall be selected by the Company, (ii) shall, in
the case of a Shelf Registration Statement, be available for the sale of the
Registrable Securities by the selling Holders thereof and (iii) shall comply as
to form in all material respects with the requirements of the applicable form
and include or incorporate by reference all financial statements required by the
SEC to be filed therewith, and use its reasonable best efforts to cause such
Registration Statement to become effective and remain effective in accordance
with Section 2 hereof; 9



--------------------------------------------------------------------------------



 
[exhibit101registrationri010.jpg]
(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary under applicable law to keep
such Registration Statement effective for the applicable period; cause each
Prospectus to be supplemented by any required prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the 1933 Act; and comply
with the provisions of the 1933 Act and the 1934 Act with respect to the
disposition of all Registrable Securities covered by each Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the selling Holders thereof; (c) in the case of a Shelf
Registration, (i) notify each Holder of Registrable Securities, at least ten
business days prior to filing, that a Shelf Registration Statement with respect
to the Registrable Securities is being filed and advising such Holders that the
distribution of Registrable Securities will be made in accordance with the
method elected by the Majority Holders; (ii) furnish to each Holder of
Registrable Securities, to counsel for the Holders and to each underwriter of an
underwritten offering of Registrable Securities, if any, without charge, as many
copies of each Prospectus, including each preliminary Prospectus, and any
amendment or supplement thereto and such other documents as such Holder, counsel
or underwriter may reasonably request, including financial statements and
schedules and, if such Holder, counsel or underwriter so requests, all exhibits
(including those incorporated by reference) in order to facilitate the public
sale or other disposition of the Registrable Securities; and (iii) subject to
the penultimate paragraph of this Section 3, the Company hereby consents to the
use of the Prospectus, including each preliminary Prospectus, or any amendment
or supplement thereto by each of the Holders and underwriters of Registrable
Securities in connection with the offering and sale of the Registrable
Securities covered by any Prospectus or any amendment or supplement thereto; (d)
use its reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or “blue sky” laws of such
jurisdictions as any Holder of Registrable Securities covered by a Registration
Statement and each underwriter of an underwritten offering of Registrable
Securities shall reasonably request, to cooperate with the Holders and the
underwriters of any Registrable Securities in connection with any filings
required to be made with FINRA, to keep each such registration or qualification
effective during the period such Registration Statement is required to be
effective and do any and all other acts and things which may be reasonably
necessary or advisable to enable such Holder to consummate the disposition in
each such jurisdiction of such Registrable Securities owned by such Holder;
provided, however, that the Company shall not be required to (i) qualify as a
foreign corporation or as a dealer in securities in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3(d) or (ii)
take any action which would subject it to general service of process or taxation
in any such jurisdiction if it is not then so subject; (e) in the case of a
Shelf Registration, notify each Holder of Registrable Securities and counsel for
such Holders promptly and, if requested by such Holder or counsel, confirm such
advice in writing promptly (i) when a Registration Statement has become
effective and when any post- effective amendments and supplements thereto become
effective, (ii) of any request by the SEC or any state securities authority for
post-effective amendments or supplements to a Registration Statement or
Prospectus or for additional information after a Registration Statement has
become effective, (iii) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if between
the effective date of a Registration Statement and the closing of any sale of
Registrable Securities covered thereby the representations and warranties of the
Company contained in any underwriting agreement, securities sales agreement or
other similar agreement, if any, relating to such offering cease to be true and
correct, (v) of the receipt by the Company of any notification with respect 10



--------------------------------------------------------------------------------



 
[exhibit101registrationri011.jpg]
to the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose, (vi) of the happening of any event or the discovery of any facts during
the period a Shelf Registration Statement is effective which is contemplated in
Section 2(d)(i) or which makes any statement made in such Shelf Registration
Statement or the related Prospectus untrue in any material respect or which
constitutes an omission to state a material fact in such Shelf Registration
Statement or Prospectus and (vii) of any determination by the Company that a
post-effective amendment to a Registration Statement would be appropriate.
Without limitation to any other provisions of this Agreement, the Company agrees
that this Section 3(e) shall also be applicable, mutatis mutandis, with respect
to the Exchange Offer Registration Statement and the Prospectus included therein
to the extent that such Prospectus is being used by Participating Broker-Dealers
as contemplated by Section 3(f); (f) (A) in the case of an Exchange Offer, (i)
include in the Exchange Offer Registration Statement (1) a “Plan of
Distribution” section covering the use of the Prospectus included in the
Exchange Offer Registration Statement by broker-dealers who have exchanged their
Registrable Securities for Exchange Securities for the resale of such Exchange
Securities and (2) a statement to the effect that any such broker-dealers who
wish to use the related Prospectus in connection with the resale of Exchange
Securities acquired as a result of market-making or other trading activities
will be required to notify the Company to that effect, together with
instructions for giving such notice (which instructions shall include a
provision for giving such notice by checking a box or making another appropriate
notation on the related letter of transmittal) (each such broker-dealer who
gives notice to the Company as aforesaid being hereinafter called a “Notifying
Broker-Dealer”), (ii) furnish to each Notifying Broker-Dealer who desires to
participate in the Exchange Offer, without charge, as many copies of each
Prospectus included in the Exchange Offer Registration Statement, including any
preliminary prospectus, and any amendment or supplement thereto, as such
broker-dealer may reasonably request, (iii) include in the Exchange Offer
Registration Statement a statement that any broker-dealer who holds Registrable
Securities acquired for its own account as a result of market- making activities
or other trading activities (a “Participating Broker-Dealer”), and who receives
Exchange Securities for Registrable Securities pursuant to the Exchange Offer,
may be a statutory underwriter and must deliver a prospectus meeting the
requirements of the 1933 Act in connection with any resale of such Exchange
Securities, (iv) subject to the penultimate paragraph of this Section 3, the
Company hereby consents to the use of the Prospectus forming part of the
Exchange Offer Registration Statement or any amendment or supplement thereto by
any Notifying Broker- Dealer in connection with the sale or transfer of Exchange
Securities, and (v) include in the transmittal letter or similar documentation
to be executed by an exchange offeree in order to participate in the Exchange
Offer the following provision: If the undersigned is not a broker-dealer, the
undersigned represents that it is not engaged in, and does not intend to engage
in, a distribution of Exchange Securities. If the undersigned is a broker-
dealer that will receive Exchange Securities for its own account in exchange for
Registrable Securities, it represents that the Registrable Securities to be
exchanged for Exchange Securities were acquired by it as a result of
market-making activities or other trading activities and acknowledges that it
will deliver a prospectus meeting the requirements of the 1933 Act in connection
with any resale of such Exchange Securities pursuant to the Exchange Offer;
however, by so acknowledging and by delivering a prospectus, the undersigned
will not be deemed to admit that it is an “underwriter” within the meaning of
the 1933 Act; 11



--------------------------------------------------------------------------------



 
[exhibit101registrationri012.jpg]
(B) to the extent any Notifying Broker-Dealer participates in the Exchange
Offer, (i) the Company shall use its reasonable best efforts to maintain the
effectiveness of the Exchange Offer Registration Statement for a period of 180
days (subject to extension pursuant to the last paragraph of this Section 3)
following the last date on which exchanges are accepted pursuant to the Exchange
Offer, and (ii) the Company will comply, insofar as relates to the Exchange
Offer Registration Statement, the Prospectus included therein and the offering
and sale of Exchange Securities pursuant thereto, with its obligations under
Section 2(b)(iii)(C), the last paragraph of Section 2(b), Section 3(c), 3(d),
3(e), 3(g), 3(i), 3(j), 3(k), 3(n), 3(o), 3(p), 3(q) and 3(r), and the last
three paragraphs of this Section 3 as if all references therein to a Shelf
Registration Statement, the Prospectus included therein and the Holders of
Registrable Securities referred, mutatis mutandis, to the Exchange Offer
Registration Statement, the Prospectus included therein and the applicable
Notifying Broker- Dealers and, for purposes of this Section 3(f), all references
in any such paragraphs or sections to the “Majority Holders” shall be deemed to
mean, solely insofar as relates to this Section 3(f), the Notifying
Broker-Dealers who are the Holders of the majority in aggregate principal amount
of the Exchange Securities which are Registrable Securities; and (C) the Company
shall not be required to amend or supplement the Prospectus contained in the
Exchange Offer Registration Statement as would otherwise be contemplated by
Section 3(b) or 3(k) hereof, or take any other action as a result of this
Section 3(f), for a period exceeding 180 days (subject to extension pursuant to
the last paragraph of this Section 3) after the last date on which exchanges are
accepted pursuant to the Exchange Offer and Notifying Broker-Dealers shall not
be authorized by the Company to, and shall not, deliver such Prospectus after
such period in connection with resales contemplated by this Section 3; (g) in
the case of a Shelf Registration, furnish counsel for the Holders of Registrable
Securities and counsel for any underwriters of Registrable Securities copies of
any request by the SEC or any state securities authority for amendments or
supplements to a Registration Statement or Prospectus or for additional
information; (h) use its reasonable best effort to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement as soon as
practicable and provide immediate notice to each Holder of the withdrawal of any
such order; (i) in the case of a Shelf Registration, upon request furnish to
each Holder of Registrable Securities, without charge, at least one conformed
copy of each Registration Statement and any post- effective amendments thereto
(without documents incorporated or deemed to be incorporated therein by
reference or exhibits thereto, unless requested); (j) in the case of a Shelf
Registration, cooperate with the selling Holders of Registrable Securities to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends; and
cause such Registrable Securities to be in such denominations (consistent with
the provisions of the Indenture) and in a form eligible for deposit with the
Depositary and registered in such names as the selling Holders or the
underwriters, if any, may reasonably request in writing at least two business
days prior to the closing of any sale of Registrable Securities; (k) in the case
of a Shelf Registration, upon the occurrence of any event or the discovery of
any facts as contemplated by Section 3(e)(vi) hereof, use its best efforts to
prepare a supplement or post-effective amendment to a Registration Statement or
the related Prospectus or any document 12



--------------------------------------------------------------------------------



 
[exhibit101registrationri013.jpg]
incorporated or deemed to be incorporated therein by reference or file any other
required document so that, as thereafter delivered to the purchasers of the
Registrable Securities, such Prospectus will not contain at the time of such
delivery any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company agrees to
notify each Holder to suspend use of the Prospectus as promptly as practicable
after the occurrence of such an event, and each Holder hereby agrees to suspend
use of the Prospectus until the Company has amended or supplemented the
Prospectus to correct such misstatement or omission. At such time as such public
disclosure is otherwise made or the Company determines that such disclosure is
not necessary, in each case to correct any misstatement of a material fact or to
include any omitted material fact, the Company agrees promptly to notify each
Holder of such determination and to furnish each Holder such number of copies of
the Prospectus, as amended or supplemented, as such Holder may reasonably
request; (l) obtain CUSIP and ISIN numbers for all Exchange Securities or
Registrable Securities, as the case may be, not later than the effective date of
a Registration Statement, and provide the Trustee with printed or word-processed
certificates for the Exchange Securities or Registrable Securities, as the case
may be, in a form eligible for deposit with the Depositary; (m) (i) cause the
Indenture to be qualified under the TIA in connection with the registration of
the Exchange Securities or Registrable Securities, as the case may be, (ii)
cooperate with the Trustee and the Holders to effect such changes, if any, to
the Indenture as may be required for the Indenture to be so qualified in
accordance with the terms of the TIA and (iii) execute, and use its reasonable
best efforts to cause the Trustee to execute, all documents as may be required
to effect such changes, if any, and all other forms and documents required to be
filed with the SEC to enable the Indenture to be so qualified in a timely
manner; (n) in the case of a Shelf Registration, the holders of a majority in
principal amount of the Registrable Securities registered pursuant to such Shelf
Registration Statement shall have the right to direct the Company to effect not
more than one underwritten registration and, in connection with such
underwritten registration, the Company shall enter into agreements (including
underwriting agreements or similar agreements) and take all other customary and
appropriate actions (including those reasonably requested by the holders of a
majority in principal amount of the Registrable Securities being sold) in order
to expedite or facilitate the disposition of such Registrable Securities and in
such connection, in a manner that is reasonable and customary: (i) make such
representations and warranties to the Holders of such Registrable Securities and
the underwriters, in form, substance and scope as are customarily made by
issuers to underwriters in similar underwritten offerings as may be reasonably
requested by such Holders and underwriters; (ii) obtain opinions of counsel to
the Company (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters, and the Holders of a
majority in principal amount of the Registrable Securities being sold) addressed
to each selling Holder and the underwriters, covering the matters customarily
covered in opinions requested in sales of securities or underwritten offerings
and such other matters as may be reasonably requested by such Holders and
underwriters; (iii) obtain “cold comfort” letters and updates thereof with
respect to such Shelf Registration Statement and the Prospectus included
therein, all amendments and supplements thereto and all documents incorporated
or deemed to be incorporated by reference therein from the Company’s independent
certified public accountants and from the independent certified public 13



--------------------------------------------------------------------------------



 
[exhibit101registrationri014.jpg]
accountants for any other Person or any business or assets whose financial
statements are included or incorporated by reference in the Shelf Registration
Statement, each addressed to the underwriters, and use reasonable best efforts
to have such letters addressed to the selling Holders of Registrable Securities,
such letters to be in customary form and covering matters of the type
customarily covered in “cold comfort” letters to underwriters in connection with
similar underwritten offerings and such letters to be delivered at the time of
the pricing of such underwritten registration with an update to such letter to
be delivered at the time of closing of such underwritten registration; (iv) if
an underwriting agreement or other similar agreement is entered into, cause the
same to set forth indemnification and contributions provisions and procedures
substantially equivalent to the indemnification and contributions provisions and
procedures set forth in Section 5 hereof with respect to the underwriters and
all other parties to be indemnified pursuant to Section 5 hereof or such other
indemnification and contributions as shall be satisfactory to the Company, the
applicable underwriters and the Holders of the majority in principal amount of
the Registrable Securities being sold; and (v) deliver such other documents and
certificates as may be reasonably requested and as are customarily delivered in
similar offerings. The documents referred to in Sections 3(n)(ii) and 3(n)(v)
shall be delivered at the closing under any underwriting or similar agreement as
and to the extent required thereunder. In the case of any such underwritten
offering, the Company shall provide written notice to the Holders of all
Registrable Securities of such underwritten offering at least 30 days prior to
the filing of a prospectus supplement for such underwritten offering. Such
notice shall (x) offer each such Holder the right to participate in such
underwritten offering, (y) specify a date, which shall be no earlier than 15
days following the date of such notice, by which such Holder must inform the
Company of its intent to participate in such underwritten offering and (z)
include the instructions such Holder must follow in order to participate in such
underwritten offering; (o) in the case of a Shelf Registration, upon request
make available for inspection by representatives of the Holders of the
Registrable Securities and any underwriters participating in any disposition
pursuant to a Shelf Registration Statement and any counsel or accountant
retained by such Holders or underwriters, all financial statements and other
records, documents and properties of the Company reasonably requested by any
such Persons, and cause the respective officers, directors, employees, and any
other agents of the Company to supply all information reasonably requested by
any such Persons in connection with a Shelf Registration Statement; (p) in the
case of a Shelf Registration, a reasonable time prior to filing any Shelf
Registration Statement, any Prospectus forming a part thereof, any amendment to
such Shelf Registration Statement or amendment or supplement to such Prospectus,
provide copies of such document to the Holders of Registrable Securities, to the
underwriter or underwriters, of an underwritten offering of Registrable
Securities, and to counsel for any such Holders, or underwriters, and make such
changes in any such document prior to the filing thereof as the Holders of
Registrable Securities, any such underwriter or underwriters or any of their
respective counsel may reasonably request; and cause the representatives of the
Company to be available for discussion of such documents as shall be reasonably
requested by the Holders of Registrable Securities, or any underwriter, and
shall not at any time make any filing of any such document of which such
Holders, their counsel or any underwriter shall not have previously been advised
and furnished a copy or to which such Holders, their counsel or any underwriter
shall reasonably object within a reasonable time period; 14



--------------------------------------------------------------------------------



 
[exhibit101registrationri015.jpg]
(q) in the case of a Shelf Registration, use its reasonable best efforts to
cause all Registrable Securities to be listed on any securities exchange on
which similar debt securities issued by the Company are then listed if requested
by the Majority Holders or by the underwriter or underwriters of an underwritten
offering of Registrable Securities, if any; (r) otherwise use its reasonable
best efforts to comply with all applicable rules and regulations of the SEC and,
with respect to each Registration Statement and each post-effective amendment,
if any, thereto and each filing by the Company of an Annual Report on Form 10-K,
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering at least twelve months which shall satisfy the
provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder; and (s)
cooperate and assist in any filings required to be made with FINRA and in the
performance of any due diligence investigation by any underwriter and its
counsel. In the case of a Shelf Registration Statement, the Company may (as a
condition to such Holder’s participation in the Shelf Registration) require each
Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing and require such Holder to agree in writing to be bound by all
provisions of this Agreement applicable to such Holder. In the case of a Shelf
Registration Statement, each Holder agrees and, in the event that any
Participating Broker-Dealer is using the Prospectus included in the Exchange
Offer Registration Statement in connection with the sale of Exchange Securities
pursuant to Section 3(f), each such Participating Broker-Dealer agrees that,
upon receipt of any notice from the Company of the happening of any event or the
discovery of any facts of the kind described in Section 3(e)(ii), 3(e)(iii) or
3(e)(v) through 3(e)(vii) hereof, such Holder or Participating Broker-Dealer, as
the case may be, will forthwith discontinue disposition of Registrable
Securities pursuant to a Registration Statement until receipt by such Holder or
Participating Broker-Dealer, as the case may be, of (i) the copies of the
supplemented or amended Prospectus contemplated by Section 3(k) hereof or (ii)
written notice from the Company that the Shelf Registration Statement or the
Exchange Offer Registration Statement, respectively, are once again effective or
that no supplement or amendment is required. If so directed by the Company, such
Holder or Participating Broker-Dealer, as the case may be, will deliver to the
Company (at the Company’s expense) all copies in its possession, other than
permanent file copies then in its possession, of the Prospectus covering such
Registrable Securities current at the time of receipt of such notice. If the
Company shall give any such notice to suspend the disposition of Registrable
Securities pursuant to the immediately preceding paragraph, the Company shall be
deemed to have used its reasonable best efforts to keep the Shelf Registration
Statement or, in the case of Section 3(f), the Exchange Offer Registration
Statement, as the case may be, effective during such period of suspension;
provided that (i) such period of suspension shall not exceed the time periods
provided in Section 2(d)(iii) hereof and (ii) the Company shall use its
reasonable best efforts to file and have declared effective (if an amendment) as
soon as practicable thereafter an amendment or supplement to the Shelf
Registration Statement or the Exchange Offer Registration Statement or both, as
the case may be, or the Prospectus included therein and shall extend the period
during which the Shelf Registration Statement or the Exchange Offer Registration
Statement or both, as the case may be, shall be maintained effective pursuant to
this Agreement (and, if applicable, the period during which Participating
Broker-Dealers may use the Prospectus included in the Exchange Offer
Registration Statement pursuant to Section 3(f) hereof) by the number of days
during the period from and 15



--------------------------------------------------------------------------------



 
[exhibit101registrationri016.jpg]
including the date of the giving of such notice to and including the earlier of
the date when the Holders or Participating Broker-Dealers, respectively, shall
have received copies of the supplemented or amended Prospectus necessary to
resume such dispositions and the effective date of written notice from the
Company to the Holders or Participating Broker-Dealers, respectively, that the
Shelf Registration Statement or the Exchange Offer Registration Statement,
respectively, are once again effective or that no supplement or amendment is
required. 4. Underwritten Registrations. If any of the Registrable Securities
covered by any Shelf Registration are to be sold in an underwritten offering,
the investment banker or investment bankers and manager or managers that will
manage the offering will be selected by the Majority Holders of such Registrable
Securities included in such offering and shall be reasonably acceptable to the
Company. No Holder of Registrable Securities may participate in any underwritten
registration hereunder unless such Holder (a) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and (b)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements. 5. Indemnification and Contribution. (a) The Company
agrees to indemnify and hold harmless each Holder, each Participating
Broker-Dealer, each underwriter who participates in an offering of Registrable
Securities (each, an “Underwriter”) and each Person, if any, who controls any
Holder, Participating Broker-Dealer or Underwriter within the meaning of either
Section 15 of the 1933 Act or Section 20 of the 1934 Act, as follows: (i)
against any and all loss, liability, claim, damage and expense whatsoever, as
incurred, arising out of any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement (or any amendment thereto)
pursuant to which Exchange Securities or Registrable Securities were registered
under the 1933 Act, including all documents incorporated therein by reference,
or any omission or alleged omission therefrom of a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
arising out of any untrue statement or alleged untrue statement of a material
fact contained in any preliminary prospectus or Prospectus (or any amendment or
supplement thereto) or any omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; (ii) against any and
all loss, liability, claim, damage and expense whatsoever, as incurred, to the
extent of the aggregate amount paid in settlement of any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission described in
subparagraph (i) above; provided that (subject to Section 5(d) below) any such
settlement is effected with the written consent of the Company; and (iii)
against any and all expense whatsoever, as incurred (including, subject to
Section 5(c) below, the fees and disbursements of counsel chosen by any
indemnified party), reasonably incurred in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission described in subparagraph (i) above, to the extent that any such
expense is not paid under subparagraph (i) or (ii) above; 16



--------------------------------------------------------------------------------



 
[exhibit101registrationri017.jpg]
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Holder, Participating Broker-Dealer or Underwriter with respect to such Holder,
Participating Broker-Dealer or Underwriter, as the case may be, expressly for
use in the Registration Statement (or any amendment thereto) or the Prospectus
(or any amendment or supplement thereto). (b) Each Holder, severally but not
jointly, agrees to indemnify and hold harmless the Company, each director of the
Company, each officer of the Company who signed the Registration Statement, each
Participating Broker-Dealer, each Underwriter and each other selling Holder and
each Person, if any, who controls the Company, any Underwriter, any
Participating Broker-Dealer or any other selling Holder within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in Section 5(a) hereof, as incurred, but only with respect to untrue statements
or omissions, or alleged untrue statements or omissions, made in the Shelf
Registration Statement (or any amendment thereto) or any Prospectus included
therein (or any amendment or supplement thereto) in reliance upon and in
conformity with written information with respect to such Holder furnished to the
Company by such Holder expressly for use in the Shelf Registration Statement (or
any amendment thereto) or such Prospectus (or any amendment or supplement
thereto); provided, however, that no such Holder shall be liable for any claims
hereunder in excess of the amount of net proceeds received by such Holder from
the sale of Registrable Securities pursuant to such Shelf Registration
Statement. (c) Each indemnified party shall give notice as promptly as
reasonably practicable to each indemnifying party of any action commenced
against it in respect of which indemnity may be sought hereunder, but failure so
to notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of this indemnity agreement. Counsel to the
respective indemnified parties shall be selected as follows: (i) counsel to the
Company, its directors, each of its officers who signed the Registration
Statement and all Persons, if any, who control the Company within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act shall be selected by
the Company; (ii) counsel to the Holders (other than Participating
Broker-Dealers) and all Persons, if any, who control any Holders (other than any
Participating Broker-Dealers) within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall be selected by the Holders who held or hold,
as the case may be, a majority in aggregate principal amount of the Registrable
Securities held by all such Holders; (iii) counsel to the Underwriters of any
particular offering of Registrable Securities and all Persons, if any, who
control any such Underwriter within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall be selected by such Underwriters; and (iv)
counsel to the Participating Broker-Dealers and all Persons, if any, who control
any such Participating Broker-Dealer within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act shall be selected by the Participating
Broker- Dealers who held or hold, as the case may be, a majority in aggregate
principal amount of the Exchange Securities referred to in Section 3(f) hereof
held by all such Participating Broker-Dealers. An indemnifying party may
participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party. In
no event shall the indemnifying party or parties be liable for (A) the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from the indemnifying parties’ own counsel for the Company and all other Persons
referred to in clause (i) of this paragraph, (B) the fees and expenses of more
than one counsel (in addition to any local counsel) separate from the
indemnifying parties’ own counsel for all Holders (other than Participating
Broker-Dealers) and all other Persons referred to in clause (ii) of this
paragraph, (C) the fees and expenses of more than one counsel (in addition to
any local counsel) separate from the 17



--------------------------------------------------------------------------------



 
[exhibit101registrationri018.jpg]
indemnifying parties’ own counsel for all Underwriters of any particular
offering of Registrable Securities and all other Persons referred to in clause
(iii) of this paragraph, and (D) the fees and expenses of more than one counsel
(in addition to any local counsel) separate from the indemnifying parties’ own
counsel for all Participating Broker-Dealers and all other Persons referred to
in clause (iv) of this paragraph, in each case in connection with any one action
or separate but similar or related actions in the same jurisdiction arising out
of the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 5 (whether or
not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party. (d) If at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 5(a)(ii) effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.
Notwithstanding the immediately preceding sentence, if at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
shall not be liable for any settlement of the nature contemplated by Section
5(a)(ii) effected without its written consent if such indemnifying party (x)
reimburses such indemnified party in accordance with such request to the extent
that the indemnifying party in its judgment considers such request to be
reasonable and (y) provides written notice to the indemnified party stating the
reason it deems the unpaid balance unreasonable, in each case no later than 45
days after receipt by such indemnifying party of the aforesaid request from the
indemnified party. (e) If the indemnification provided for in this Section 5 is
for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party or parties
on the one hand and of the indemnified party or parties on the other hand in
connection with the statements or omissions that resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party or
parties on the one hand and the indemnified party or parties on the other hand
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by such indemnifying party
or parties or such indemnified party or parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. (f) The Company and the Holders agree that it would
not be just or equitable if contribution pursuant to this Section 5 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in Section 5(e) 18



--------------------------------------------------------------------------------



 
[exhibit101registrationri019.jpg]
above. The aggregate amount of losses, liabilities, claims, damages and expenses
incurred by an indemnified party and referred to above in this Section 5 shall
be deemed to include any legal or other expenses reasonably incurred by such
indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.
Notwithstanding the provisions of this Section 5, no Holder, Participating
Broker- Dealer or Underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which Registrable Securities
sold by it were offered exceeds the amount of any damages that such Holder,
Participating Broker-Dealer or Underwriter has otherwise been required to pay by
reason of any such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 5, each Person, if any, who controls a Holder, Participating
Broker-Dealer or Underwriter within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as such
Holder, Participating Broker-Dealer or Underwriter, as the case may be, and each
director of the Company, each officer of the Company who signed the Registration
Statement and each Person, if any, who controls the Company within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have the same
rights to contribution as the Company. The respective obligations of the
Holders, Participating Broker-Dealers and Underwriters to contribute pursuant to
this Section 5 are several in proportion to the principal amount of Notes
purchased by them and not joint. The indemnity and contribution provisions
contained in this Section 5 shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Holder, Participating Broker-Dealer or Underwriter or any
Person controlling any Holder, Participating Broker-Dealer or Underwriter, or by
or on behalf of the Company, its officers or directors or any Person controlling
the Company, (iii) acceptance of any of the Exchange Securities and (iv) any
sale of Registrable Securities or Exchange Securities pursuant to a Shelf
Registration Statement. 6. Miscellaneous. (a) Rule 144 and Rule 144A. For so
long as the Company is subject to the reporting requirements of Section 13 or 15
of the 1934 Act, the Company covenants that it will file all reports required to
be filed by it under Section 13(a) or 15(d) of the 1934 Act and the rules and
regulations adopted by the SEC thereunder, that if it ceases to be so required
to file such reports, it will upon the request of any Holder or beneficial owner
of Registrable Securities (i) make publicly available such information
(including, without limitation, the information specified in Rule 144(c)(2)
under the 1933 Act) as is necessary to permit sales pursuant to Rule 144 under
the 1933 Act, (ii) deliver or cause to be delivered, promptly following a
request by any Holder or beneficial owner of Registrable Securities or any
prospective purchaser or transferee designated by such Holder or beneficial
owner, such information (including, without limitation, the information
specified in Rule 144A(d)(4) under the 1933 Act) as is necessary to permit sales
pursuant to Rule 144A under the 1933 Act, and (iii) take such further action
that is reasonable in the circumstances, in each case to the extent required
from 19



--------------------------------------------------------------------------------



 
[exhibit101registrationri020.jpg]
time to time to enable such Holder to sell its Registrable Securities without
registration under the 1933 Act within the limitation of the exemptions provided
by (x) Rule 144 under the 1933 Act, as such Rule may be amended from time to
time, (y) Rule 144A under the 1933 Act, as such Rule may be amended from time to
time, or (z) any similar rules or regulations hereafter adopted by the SEC. Upon
the request of any Holder or beneficial owner of Registrable Securities, the
Company will deliver to such Holder a written statement as to whether it has
complied with such requirements. (b) No Inconsistent Agreements. The Company has
not entered into nor will the Company on or after the date of this Agreement
enter into any agreement which is inconsistent with the rights granted to the
Holders of Registrable Securities in this Agreement or otherwise conflicts with
the provisions hereof. The rights granted to the Holders hereunder do not and
will not in any way conflict with and are not and will not be inconsistent with
the rights granted to the holders of any of the Company’s other issued and
outstanding securities under any other agreements entered into by the Company or
any of its subsidiaries. (c) Amendments and Waivers. The provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained the written
consent of Holders of at least a majority in aggregate principal amount of the
outstanding Registrable Securities affected by such amendment, modification,
supplement, waiver or departure. (d) Notices. All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand-delivery, registered first-class mail, electronic mail, or any courier
guaranteeing overnight delivery (i) if to a Holder or Participating
Broker-Dealer at the most current address set forth on the records of the
registrar under the Indenture, (ii) if to the Company, initially at the address
set forth in the Purchase Agreement and thereafter at such other address, notice
of which is given in accordance with the provisions of this Section 6(d) and
(iii) if to any Underwriter, at the most current address given by such
Underwriter to the Company by means of a notice given in accordance with the
provisions of this Section 6(d), which address initially shall be the address
set forth in the applicable underwriting agreement. All such notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five business days after being deposited in the
mail, postage prepaid, if mailed; when receipt is acknowledged, if sent via
electronic mail; and on the next business day if timely delivered to an air
courier guaranteeing overnight delivery. Copies of all such notices, demands or
other communications shall be concurrently delivered by the Person giving the
same to the Trustee, at the address specified in the Indenture. (e) Successors
and Assigns. This Agreement shall inure to the benefit of and be binding upon
the successors, assigns and transferees of each of the parties, including,
without limitation and without the need for an express assignment, subsequent
Holders; provided that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Registrable Securities in violation of the
terms hereof or of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities, in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all of the terms of this Agreement, and by taking and holding such
Registrable Securities, such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement,
including the restrictions on resale set forth in this Agreement and, if
applicable, the Purchase Agreement, and such Person shall be entitled to receive
the benefits hereof. 20



--------------------------------------------------------------------------------



 
[exhibit101registrationri021.jpg]
(f) Third Party Beneficiary. Each Holder and Participating Broker-Dealer shall
be a third party beneficiary of the agreements made hereunder and shall have the
right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights or the rights of other
Holders hereunder. Each Holder, by its acquisition of Notes, shall be deemed to
have agreed to the provisions of Section 5(b) hereof. (g) Counterparts. This
Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. (h) Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
(i) Restriction on Resales. If the Company or any of its subsidiaries or
affiliates (as defined in Rule 144 under the 1933 Act) shall redeem, purchase or
otherwise acquire any Registrable Security or any Exchange Security which is a
“restricted security” within the meaning of Rule 144 under the 1933 Act, the
Company will deliver or cause to be delivered such Registrable Security or
Exchange Security, as the case may be, to the Trustee for cancellation and
neither the Company nor any of its subsidiaries or affiliates will hold or
resell such Registrable Security or Exchange Security or issue any new Security
or Exchange Security to replace the same. (j) GOVERNING LAW. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS. (k) Severability.
In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby. [SIGNATURE PAGE FOLLOWS] 21



--------------------------------------------------------------------------------



 
[exhibit101registrationri022.jpg]
IN WITNESS WHEREOF, Company has caused this Registration Rights Agreement to be
executed by its duly authorized representative as of the date first above
written. COMPANY: FEDNAT HOLDING COMPANY By: Name: Title: [Signature Page to
Registration Rights Agreement]



--------------------------------------------------------------------------------



 
[exhibit101registrationri023.jpg]
IN WITNESS WHEREOF, the Purchaser has caused this Registration Rights Agreement
to be executed by its duly authorized representative as of the date first above
written. PURCHASER: [Purchaser ] By: Name: Title: [Signature Page to
Registration Rights Agreement]



--------------------------------------------------------------------------------



 